OFFICE OF THE ATTORNEY GENERAL          OFY'EXAE
                             AUSTIN




Yr. La P. mard
Oounty Auditor
Bell Coamt;l
B*lton, l?oxar




                            P*es tar exeautln~ writ, du.aaon11 rib
                            n~aaes, Jury tee,,oomdttmmt~     relrarr,
                            oonrsyrmee’of  dafandant to asylum;
                           ~~uard it nbu9senry,   am¶ other erpane*
                            inoiden8 80 bho drllvery to th e  l*ylunq
                            th8 Couaty Clark for him fera $0.lUa60y
                            aasea, the aounty Attorney his fae and
                            thr Oo&uity'JoU~shia im in ruch aarea.
     *Court   Attsndanw~   The Shsrlri hlr Sea far Souzt attea-
                           Canoe la both Oounty and Distriot
                           Court, yor hlrr for jsfl guard.
        ,
.   .




                                                ?Oorr0atbg prlsonus while la aall,
                                                the amount ellmed per dey to be fixed
                                                bf  the Cedesl~t~ue~      Oo ur l
                                                                                to o o r ding
                                                to Aa wend the ‘Btatgtory    amountr0r
                                                wfr -k e8pori.ttg pri0011~8   and r0r 00n-
                                                tepnoe   or prlsonerq t0 8t ate prlaon,
                                                Posting ell notloes in rohool tnx or
                                                bond lleo tio nS  pO8tiflg ndtioes Ot
                                                trU8tS.S SlSCt f OB8; poet llOtiOS8 Of
                                                m kind 0flis0ti0w 8d ~SL~VSTJ          0r
                                                box.8 for boldin& 8-S.      ThS ,dlerkrOT
                                                ~SOeiti4~       Md      tebti8ting           rSttWSS        Of    SW
                                                 g e ner l
                                                         aleotlon.
                                                            l
                                                                          ,
                       -In suven11.1            The SX~enSS ot 111 OffiOU8                       in    saoh       6SSS8,
                                                .8&N301S.l4 the Sheriff in                    Ul-Sit        S@
                                                 oonreyanoe       t4    reiorwtory.

                       "Birth W, death
                       and othu ma-
                       mlsrlonera’    owrt
                       E8tterr:                  For reoordlng          birth8      and      death a8 re-
                                                 quired      to be the         prloi to       be tired           bf
                                                ‘the      c0d88i011~r89          00wq         r860rd        or
                                                 soldlera      and ea~&ro           dleohSrge8~ eu-
            .
                                                 firiSd      OOplS8     Of     ps’OO@SdiUge       rSqkd?Od
                                                 br the coaud8uioner8* Count and for
                                                 keeping      index es required               by law.
                       lCrldaal Bed:
                                                 The Cowty        Judgcr’hi8         trial     rSS in        an
                                                 O.TiE&Wd       OU08,         SRd ill   dS~ill~U.nt          OaSS8.

                                                 The County Attorney hS8 rSS in depen-
                                                 dent and negleoted ohlldren .md de-
                                                 llllquSllt8.*
                               Seotlon 3 lid eeotlon S 4t ixtlole 318120,                      Rerieed           Civil
            I   _ 3tatutes,     r.ead aa roiiows:~
                                 l
                                 S8ition3. fll'all 08808 whore COl!Uli8~iOllU8'
                        Court   shall h8ve.deterleined   that oowty offioue   or
                        preolnot 0rrioers 0r 8UOb      oouaty8bS11 be aompaneate6
                        for their   8ervloe8 by thenparisentof M ennue1~881n~,
                        neither the State a? Texas mr any oowty        shall be
                        oharged with or psy to any Of the oftioera 80 ooa~en-
                         m0d      8np is0    OX 00d8si0n         for   the       puroraan00            0r   uw
                         OX ed    ot the    dutiS8 0: their        OtfiO68OffioSr8but 8uoh
                         ahah reoeire   8uoh SSlarier %&I lien o? all other iee8,
                         eonnni88iOn8 or oo~pensation whluh they would othsrw$le.

                                      _.
       . ---.    .-        _                        _~~                    ._.

       .
           .-




                         mr. L. F. Eu$d,           Yy     30, l*S@, Pegs’8

                                 be lthSrl8eU to ?Stdq    prorlbed &werr      .thet She
                                 A88u8or  an4 Oolleotor o? Tax88 8iell wntlnue to sot
                                 loot ~4 reta    ror *ha bear?lt or the bttloer8c 60l~
                                 ma   ax iPad 'herelna8tu     otldd ?or all foe0 0na
                                 ocmmlr~lonmwhleh LO 18 aurhorim     mndu the 18~ )o
                                 SSllSOt; &S4 it ~hSll be hi8 duty t0 SODOUSt GOT lid tS
                                 go%     Ou;h m&ml@0 ?eoel+ed br air Into the -4
                                               ovided for ada    the prorlelon8 of thla
                                 ioq Qrorlder further, 8hat   the   orlelonr of thlr 8eo-
                                 tion sJ@l not aff*otthe pamen r ef ooet8 in elvll
                                 iti        by the 8tate     but    all, woh eoet8 so pal6 8hall be
                                 ~ooountad for bt &he offlou                          SSUeotlng tho ISme                u
                                 they    us    requlreb     andor   ,the         .provlalone      of   this       me&   to
                                 SoQoPnt ,for tee8          ~mmlsrlenr or So8ts Jolleoted fru
                                 prlrate      partiem.~                          1,    .. .~~ :               .
                                     ,’ ‘. Wertlon I. ‘it   lball'bi the duti of all Otfiear
                                 to oherge end qollrot $8 the irrnnerSuthqrlaed blln
                                 dl fee8 and SomiSsionS whloh Ire ermlttS4 br lew
                                 to be u*eue4       aad eolleote6 for U P orri0lei  BU-
                                 riee8     pUrOTES& br t&m.     Ab ~4 when woh teee us.
                                 wlleota&the~ shell be.68         8ited lm thi O?fioere*
                                 Balaq Fund, ot~funds prh raea in thie aa&         In the
                                 heat      the 0omalrrlonn8~'Otnwt Slnde t&t the.tellure
                                 to~oolleot8ay tee or 04ml8810n                         was due to a*gleot.srr
                 .               the'put oi th? ortl.oer             charged with the re8gonelblll~
                                 OS wUeetlng  a&me, the amount of ruoh fw or oomiulon
                                 rhsll be deduotrd.ironthe qalaq Or moh ol'fioer. Bc
                                3oro &ay +iwh deduotloa~ie~mede, the Caaai8aionerS*
                                 Court rhell furnlrh 'ruahofflou rith ra ltimlteb.8kte-
                                 unt       of the unoolleote4        rear with d&oh his                   loeount           la
                                 to )a ohuged and 8hSll notify mob offloa'of the time
                                 an& plaoo for i he8rlng on meis .to betumlne whethu
                                 ,8uohoffloor w&e guilt? Of ne&&noe;        whloh thus tar
                                 heariag  &all    b* et lout 8Snndt3T8 8QbseQueat to the
                                 &to   of tit&o*.    Ualee8 .M offloer  ia qlmf~od by law
                                 with the rorponrlblllt~     of lolleotlng feea, the COG-
                                 drslonue' Oourt @hall sot In any event nako any da-
                     :                        m eltithorlre4
                                 @otlaan fr o th                                  ml*          of edoh ottlou.*
                                    8eotlcia8 of Artlab SQlk      above quote6 8poolrloallq
                       groriaes'that where the a0nnieelonaii~ Uourt 8hall &eve ~etermlno6
...~                 :,a80   eountr   0rri0u8 or greoiaotO??iO*r8    or Ouoh omaatr Ohall
                       be. eaapa8ated    for Shei? 8irrioe8 by the &twmnt ot aa annual
”I                       8&w,           neither the &de    Of %x&8 nOOf8ay SOIlnty 8hall  bS ‘Ohargd
                                           J to atbyof the offloerr 80 oompenrated   cay fee or oom-
                         zt%~           4"or the puform+noe o? u@ or all Of the hi.8 of their,
                         Ofrio          ior roah Orrlwr 8hallreoelre    l r6lex-y in lieu of
                ',,-,ell
                      Otb;rt~fees, dc+e8lone                        or oOmpOn8atlon8 whloh they w0uad
 &p. L6 F. tieera,IL8719, MS@,       Fe88 4      '


 othmiss    w lWmriredto      rekin.   Herater, rradu the porleloar
 of this 8tetute. the 4u A8eerror    endGollostor shsll eontlaue
 to wlleot    and retain8or the benefit ot the OfiIou8~ 8eluy
 Fun6 or run68 hereinafter provided for a11 tees aad oomleslone
 rhlah ho lo lutharleed under-the law to sollaotr Thla leotloa
 pi the 8tetute does not Ufiot,the    parnent or 008ts or al*11
 kesos by the 8tat.ebut e&l 8uoh 00&r 80 paid 8hallbe looounted
 for by the ofilcero solleotipg the 8~iW, ae la required wider
 the provisions   or dhe sot Waooount   ror tees, eo8ualaelone,
 mQ   o&et& eolleoted from prlreto     putle3.

            &otloa 8 0r irtlole mae;         SQpT86 QTO&SS    thet   it
  @sallee 8he duty or d.l otiiou8 to oharge @ml eolleot            in the
 ma nuu    luthmlsed by law (r51,fwe snb ommle8lone uhloh us per-
 R $ ttdb yh W t0b S m889 8S6         ld OOlliO8ed  tOT ul Ofr iOiu
 serrlee~perfarmM by than.           As mnd when luoh tees are oollooted
 .they shall.be depo8Lted in the Of~loere* Salary P'und,or fun&e
  provided +t UIe.,eot.:        ,,
                                 *
     .~ ..
                'It ash be seen that    under the ~rorlelon8 of the ete~ute
 ..&8orhqtmtad that the stmte or 8ountyohs&l not be ohe.rgedwith
:~srw>to        coy ssuntr or peolaot ofrlosr any tee or ocmalerlon
  for ~the performmoe o? mny or .jtll      of ~theduties 61 ~euoh oriioe,
 ~ir60 ,t the W8t8 in 01~11'Oi888 ,by ‘the stats and fS@e W~SOtSd
  bJ&eM       aa8sa~  hnd Oolleotor of Tue8      8nd sll euoh oo8ta w
 :pelgshgll be aooounted for by the oft&r           wlleotln~ the sama,
:~u they Us required under the prorlelons of tho act to tiooouat
  ~or'~ees,'8da8lon8send         wste oolleotetIfTOm priieto putles.
      ,
                .Uader Section0 of Artlhe SOlBe, aupre, it iq the duty
  6s &     OsfiOU8    to iUrge. and oolleot la the kumnu author%t’ml by
  law rll reee and oomdufone which sre permItted br law M.~‘be
~aM@8&'oe aa4 oolleatb4 r0r all orri0iu 8Wd.CM             pertormea by them.
  As tid rhon~;uoh fees we,oolleotd          tbex shall be depo8lted with
  the Of'floue~ saluy.Fuud,       or rUd8 prorldsd rOT in the sot. All
  gasa, 'egmmirslons;    and-ooagr.;whloh raoh.oirlere us luthOrlxe6
  by law to oblloct ue those ieev , WmLai88iOn8 end 008t85 th8 pri-
  vats perties~are r~bQu&ad 00 per ?mder the law, end,OO8t8 in 01~11
  oases by thq stato, and See8 ~bolleotedbp the Tax Aare88or-Golleotor.
            Opinion Ro,.O-ZS9 retarred to In Fur lottei holds-in
 &foot that a lunaoy proosedlng ir s air11 prooeet!lng,an6 that                 '
 fa'.wuntlee where officers us wmpwa8eted on a sUa?y bulr,
 8ha County Clerk 8hould oolleot foes On lua8oy'ossee end depo8lt
 8uoh fees in tho OSIPlousl Celery Pund.of the county.
             This department   ha8 repeatedl.yheld that OfriOU8       in
 jupenllboases are entitledto no ieee exoept that         the   ShulSf     I'
       sr. L. P. Hoerd, xay -1e, 1.989,Paga              8



       y        bo oaapenratod for           eonr&#   the jutonile to the r&&m-
       tory. And this department ha8 trrrthor hold tbat thr County
       Attorney 1s not entltloeto agy is* lwoao*o or dellnquult
       and do@soteb oblldrmn.

               Your quastloa ray be raotatd  eo ~ollowor What Soeo,
       oo~~Ioolon3, end soot8 ue oounty and preoinat orrloeru who ore
       oonpn%ated  on a lalary baolo roqulrodto oollpot and pay to
       tha orriouo~              salary mm
                  You are roop6otfully edvised that it lo'the Qplnion
       or   thim          that ail 000w~ lnd pr00b0t 0ffi0mO rho.
                       dep0ata
       u~.oorepenoatod o na laluy baoio +re requlroa to oolloot all
       oooto in 01~11 laooo by the state and all iam, ocumloolono
       end oootm from rlvato pu~loo who am qqulred bp~lawto pay
       'Ouoh~roe~, 0tuoA aolono and loato.

                  Tb OOUk hi O;V~ 0008% w the 8tittO urd al fOOS,
       eomiuliuo, cad oooto oolleoted from pirate port$oo who ore ra-
       qulred br law tcpay ouoh rose , ooad~oiono and aostm when ool-
       looted by oounty or &%-eoinotofrioors oompensated on 8 r~lary
       bdrlo muo) bo dapoOlto4 Jm the Offloerr' salary Funa O?~thO
       oouaty      s
,:,;
                  The ttu &l.aaor-001100toi  shall 80ii00t 0x1 rou:
       requlro4 by law to be oollamtod by the tax loreasnor-oollootor
       ea dh e 8h e ll
                     ao~ooit luoh ie.8 in the Ofileetot Saluy               Fund
       0r hi0 00ipity.
                  lo oounty or prrolnot offloor who,io o#npenoat~ 0x1
       a oalary bar18 shall collect rroa the stat. or oounty asyr teoo,
       eo~~looloao or oosto ror any 6r’al.l or the duties puforzod
       ‘by hhoxoopt  the ooats Or clrll wmao by the sLata.




                                                                                   .




                                                               Ardell William
                                                                    Aa,rlotant